PER CURIAM.
Plaintiffs in error were convicted as charged in an indictment which alleges a conspiracy to import intoxicating liquor into the United States without a permit from the Commissioner of Internal Revenue, “as required by the provisions of Schedule 87 of the Tariff Act of 1922.” The permit is required by Schedule 8, § 1, of Tariff Act 1922 (19 USCA § 121, Schedule 8); there is no Schedule 87, and, because of this mistake in the indictment, it is insisted that the trial court should have directed a verdict of not guilty. The whole phrase ábove quoted is mere surplusage; it adds nothing to the crime alleged, is a mere conclusion of law, and its omission would have been immaterial. The other assignments of error are equally untenable.
The judgment is affirmed.